DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species claim 9, inclusive of claims 6, 7, 9, 12, 20, 21, and 25 in the reply filed on May 25, 2022 is acknowledged.
Claims 8, 29, 30, 31, 43, and 47-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 12, 20, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "more preferably" (5 recitations) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 9, 12, 20, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al (WO 2016/149102; note that citations made below are with respect to US 2018/0044529, which is a US equivalent of the WIPO publication).  
Regarding claims 6 and 7, Kurth teaches a use of polymerized oils in various embodiments that include both bitumen and aggregate, such as for the rejuvenation of aged bituminous material (par. 47) and as warm mix asphalt additives (par. 59).  
Used as a warm mix additive, Kurth teaches the polymerized oils to be capable of achieving a number of the benefits expected from a warm mix additive including lower production and construction temperatures though increase in aggregate lubrication and aggregate wettability, wherein useful dosages may preferably be in the range of between about 0.1 and 2 wt% of the bitumen (pars. 59-61).  
Used as a rejuvenator for aged bituminous material, such as recycled asphalt pavements (RAP) and recycled asphalt shingles (RAS), Kurth teaches that the polymerized oils have been shown to be capable of rejuvenating aged asphalt binder, and restoring the rheological properties of a lesser aged asphalt binder, thus allowing small dosages of the polymerized oil to be used to incorporate high content of aged recycled asphalt material into pavements and other applications resulting in significant economic saving and possible reduction in the environmental impact of the pavement though reduction of use of fresh resources (pars. 47-50).  
Thus, Kurth teaches such polymerized oils to be result effective variables providing benefits to asphalt materials at least as both a rejuvenator and/or a warm mix additive and/or compaction aid.  
Regarding claim 20 and further regarding claim 6, Kurth places no particular limitation upon the amount of rejuvenated recycled asphalt product that may be utilized in a new asphalt product, other than indicating that a “high” content of aged recycled asphalt material is enabled to be used in pavements and other applications due to the polymerized oils (par. 50).  One of ordinary skill would have been able to determine, through routine experimentation, both suitable and optimal relative proportions of recycled bitumen, aggregate, and polymerized oil in the pavements taught by Kurth, as Kurth teaches the polymerized oil to be a result effective variable that specifically enables use of a high content of recycled asphalt materials.  Such ranges are considered to encompass, or otherwise overlap, the instantly claimed requirement that at least 35 wt% of the bitumen is derived from recycled asphalt content (instant claim 6), and even 100wt% of the bitumen being derived from recycled asphalt content (instant claim 20).  
Further regarding claim 6, the claimed glass transition temperature (Tg) is considered to be a property exhibited by the material itself.  As Kurth teaches a process that is substantially identical to that of instant claim 6, at least where there is overlap, it is likewise expected to exhibit substantially identical chemical and physical properties, including those claimed.  
Regarding claim 9, Kurth does not expressly limit the polymerization technique by which the polymerized oils were formed.  As such, and absent a showing of unexpected results, polymerized oils formed via sulfurization should be considered suitable for use as the polymerized oils according to Kurth and their use is therefore considered to be prima facie obvious.  It is noted that Kurth does teach that suitable biorenewable oils can also include derivatives thereof, such as previously modified or functionalized oils wherein a heteroatom, such as sulfur, has been introduced (par. 20).  Such oils are considered to encompass those achieved via sulfurization.  
Regarding claim 12, Kruth does not place a limitation upon the number of times a recycled product may be recycled.  As noted above, Kruth teaches that the polymerized oils will rejuvenate aged asphalt binder and restore the rheological properties of a lesser aged asphalt binder (par. 50).  Kruth is at least acknowledging that the polymerized oils will work to rejuvenate both lesser aged and relatively greater aged asphalt, suggesting that a lesser aged binder will experience a greater level of restoration, thus extending the life of the material, which in turn should enable further cycles of reuse.  Of course, several external and unknown factors would impact the ability to recycle any material for any given intended use.  Absent a showing to the contrary, the teaching to use recycled asphalt product is not considered to be limited to a single use, and therefore is considered to reasonably encompass material which has been recycled more than once.  
Regarding claim 21, Kruth teaches both RAP and RAS as bitumen sources, as discussed above.  
Regarding claim 25, the general teaching to use recycled asphalt pavements is considered to be inclusive of additives that are conventionally used in asphalt pavements, and thus would be expected in RAP, including the claimed warm mix, antistrip, emulsifier, and/or wax additives.  In addition, Kruth explicitly teaches the use of warm mix additives, as discussed above, as well as anti-stripping additives and emulsifiers (par. 42).  As Kruth teaches the use of RAP as well as said additives to be added to asphalt pavements, it is logical to conclude, based upon the teachings of Kruth, that recycled asphalt pavements may reasonably contain the aforementioned additives taught by Kruth to be included in asphalt pavements.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732